Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a device or non-transitory storage medium and for instructions for controlling a headlight and method thereof comprising an image capturing device, a headlight, value acquiring unit, light distribution control unit, gaze sensing unit, and a reference value varying unit.  An image is captured and a value is assigned to the brightness of an object ahead of the vehicle that is within a gaze area of the driver and is compared to a reference value   and the light distribution is adjusted based on whether the target object has a brightness value is greater than the reference area.

Park (U.S. Pat. 10,611,293) discloses a system or device having a gaze estimator, image capturing device and light distribution control device and reference value that the brightess of the object is compared to. However, the cited reference fail to individually disclose, or suggest when combined, an area of the drivers gaze that establishes the reference value where an object in the gaze area has an brightness compared to the newly changed reference value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Park (U.S. Patent No. 10,611,293) and Shimada (U.S. Patent No. 10,688,911) discloses headlight distribution control systems and memory storage device for storing reference values and instructions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875